        Case 5:20-cv-03311-HLT-TJJ Document 7 Filed 01/15/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 MONTGOMERY CARL AKERS,

             Plaintiff,

             v.                                                Case No. 5:20-cv-03311-HLT-TJJ

 KIM I. FLANNIGAN, et al.,

             Defendants.


                                                ORDER

        Plaintiff, Montgomery Carl Akers, who is currently incarcerated at Marion-USP, brings

this pro se civil rights case under Biven v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971). On December 23, 2020, the Court entered an Order (Doc. 4) denying

Plaintiff’s motion for leave to proceed in forma pauperis and granting him until January 15, 2021,

to submit the $402.00 filing fee. This matter is before the Court on Plaintiff’s motion for

reconsideration (Docs. 5, 6).

        Local Rule 7.3(b) permits a party to file a motion to reconsider based on: (1) an intervening

change in controlling law; (2) the availability of new evidence; or (3) the need to correct clear error to

prevent manifest injustice. D. Kan. Rule 7.3(b). Plaintiff has not shown an intervening change in

controlling law or an availability of new evidence.

        Plaintiff ask the Court to incorporate his arguments and pleadings in Akers v. Flannigan,

Case No. 20-3225-HLT-GEB (D. Kan.). Plaintiff makes the same arguments that he made in his

motion to reconsider in Case No. 20-3225. He argues that the Court erred in failing to find that he

was in imminent danger when he filed his Complaint, and that the Court erred in failing to consider

the ongoing conspiracy to deny Plaintiff access to various financial institutions.
        Case 5:20-cv-03311-HLT-TJJ Document 7 Filed 01/15/21 Page 2 of 3




        The Court denied Plaintiff’s motion for reconsideration in Case No. 20-3225, finding that

the complaint in that case “did not contain credible allegations of imminent danger.” Id. at

Doc. 13, at 2 (citing Davis v. GEO Grp. Corr., 696 F. App’x 851, 854 (10th Cir. 2017)). In the present

case, Plaintiff argues in his motion to reconsider that the Court erred in finding no showing of

imminent danger in his Complaint because he has an infected tooth that will be fatal if left

untreated. In his Complaint, he alleged that he has an infected tooth and an ingrown toenail.

(Doc. 1, at 4.) The Court found that Plaintiff was not in imminent danger at the time of filing.

Plaintiff has failed to show the need to correct clear error or to prevent manifest injustice to warrant

reconsideration of the Court’s ruling.

        Next, Plaintiff argues in this case, as he did in Case No. 20-3225, that an ongoing

conspiracy is preventing him from paying his filing fees. Plaintiff argues that the defendants in

his cases are colluding with the Federal Bureau of Prisons to prevent him from submitting the

filing fee. Plaintiff states that “[h]e can pay the filing fees in this case.” (Doc. 5, at 10.) In his

application to proceed without prepayment of fees (Doc. 2), he states that he has “accounts

receivable of upwards of 270 Million U.S. Dollars that [he] cannot access due to oppression of the

defendants in this case.” (Doc. 2, at 2.) In denying his motion for reconsideration in Case No. 20-

3225, the Court held that:

                          Second, Plaintiff argues that the Court erred in failing to
                consider the ongoing conspiracy to deny Plaintiff access to various
                financial institutions. To the contrary, the Court acknowledged
                Plaintiff’s allegations, but explained that such allegations were
                irrelevant to the Court’s analysis. Doc. 10 at 3. This is because the
                PLRA categorically prohibits three-strike litigants from bringing any
                civil action without prepayment of the filing fee. 28 U.S.C. § 1915(g);
                see also Queen v. United States, 2006 WL 3791321, at *2 (D. Kan.
                2006) (explaining that the purpose of the PLRA’s three-strikes rule is
                to curtail abusive prisoner litigation). The only exception is if the three-
                strike litigant is “under imminent danger of serious physical injury.” 28
                U.S.C. § 1915(g) (emphasis added). If he cannot make this showing,
                then he cannot proceed without paying the filing fee—even if he alleges




                                                     2
        Case 5:20-cv-03311-HLT-TJJ Document 7 Filed 01/15/21 Page 3 of 3




                he is being denied access to financial institutions. See United States v.
                Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989) (explaining that when
                the statute’s language is plain, the sole function of the courts is to
                enforce it according to its terms).

Akers v. Flannigan, Case No. 20-3225-HLT-GEB (D. Kan.) (Doc. 13, at 2–3).

        Plaintiff argues that the Court’s reliance on Ron Pair is misplaced, and that the relevant

case is Beyer v. Cormier, 235 F.3d 1039 (7th Cir. 2000). In Beyer, the court dismissed the case

“with prejudice” when plaintiff failed to pay his initial partial filing fee by the deadline. The

Seventh Circuit found that “the district court’s relatively short deadline, the absence of a minimal

extension, and the dismissal with prejudice constituted an abuse of discretion by the district court.”

Id. at 1041. The case is clearly distinguishable because the plaintiff in Beyer was not a three-strike

litigant under § 1915(g), and this Court’s prior Order noted that Plaintiff’s failure to pay the fee by

the deadline would result in dismissal “without prejudice.” (Doc. 4, at 3.)

        The Court agrees with its ruling on Plaintiff’s motion for reconsideration in Case No. 20-

3225 and finds that Plaintiff has failed to show: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error to prevent manifest injustice. See D.

Kan. Rule 7.3(b). Therefore, reconsideration of the Court’s December 23, 2020 Order at Doc. 4 is not

warranted.

        THE COURT THEREFORE ORDERS that Plaintiff’s motion for reconsideration (Doc. 5)

is DENIED.

        IT IS SO ORDERED.

        Dated: January 15, 2021                          /s/ Holly L. Teeter
                                                         HOLLY L. TEETER
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
